DETAILED ACTION
	Claims 128-147 are currently pending in the instant application and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 128-147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-90, and 93-109 of U.S. Patent No. 9,056,852.   Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims generically encompass the instant claims and provide preference towards the instant claims, see A35, A51, and A75, for example, in conflicting claims 95.  Additionally, see conflicting claim 51 which claims formula (XV) along with prodrugs thereof, for example.  Conflicting claims 96-101 are pharmaceutical composition claims and conflicting claims 102-109 are method of use claims.  
Claims 128-147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,064,868. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to the treatment of PI3K-mediated cancer with the formula (I), conflicting claim 1 and formula (XI) conflicting claim 5.  Conflicting claim 14 provides the species, for example, A35, A51, and A75.
Claims 128-147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,335,415.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to products of formula (I), conflicting claim 1, and formula (XI), conflicting claim 3, pharmaceutical compositions, conflicting claim 17, and methods of treating PI3K mediated cancer, conflicting claims 18-21.  Conflicting claim 15 provides species such as, A35, A51, and A75.
Claims 128-147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,603,324.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to pharmaceutical compositions of formula (I), conflicting claim 1, and formula (XI), conflicting claim 5, Conflicting claim 14 provides species such as, A35, A51, and A75.  The specification provides the method of treating PI3K mediated cancer.
Claims 128-130, 132-137, and 139-147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,400,097.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims claim the compound A35, methods of use for treating PI3K mediated cancer, and pharmaceutical compositions.  
Claims 128-130 and 132-147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,304,953.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to methods of treating non-Hodgkin’s lymphoma with the formula (I), conflicting claim 1, and (XI), conflicting claim 6.  Conflicting claims 7 and 8 provide the compounds A75 and A35, for example.  
Claims 128-130 and 132-147 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,351,176.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to methods of treating a hematological malignancy with the formula (I), conflicting claim 1, and (XI), conflicting claim 6.  Conflicting claims 7 and 8 provide the compounds A70 and A35, for example.  

Claims 128-130, 132-137, and 139-147 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 33, 35-36, 38-41 and 45 of copending Application No. 16/334,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are claiming methods of treating a B-cell malignancy with the compound A35.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 128-130, 132-137, and 139-147 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 28-32, 63-75 of copending Application No. 16/981,780 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are claiming methods of treating a B-cell malignancy with the compound A35.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 128-130 and 132-147 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 58-76 of copending Application No. 17/268,831 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to methods of treating cancer with the formula (I), conflicting claim 1, formula (XI), conflicting claim 58, and species such as A35 and A70 in conflicting claim 59.  Conflicting claim 67 provides npn-Hodgkin’s lymphoma.  Conflicting claim 72 provides pharmaceutical compositions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 128-130 and 132-147 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 49-67 of copending Application No. 17/268,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to the treatment of follicular lymphoma, a type of non-Hodgkin’s lymphoma with the formula (I), conflicting claim 1.  Conflicting claims 50 and 51 provide species such as A35 and A70.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 128-130 and 132-147 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 81-100 of copending Application No. 17/268,052 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to treating cancer with the formula (I), conflicting claim 81.  Conflicting claim 91 provides non-Hodgkin’s lymphoma.  Conflicting claim 98 provides compound A35.  The specification provides species such as compound A70 and A5, see pages 18-19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 128-130, 132-137, and 139-147 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-57 of copending Application No. 17/684,306 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflcting claims are drawn to treating cancer with the compound A35, such as non-Hodgkin’s lymphoma, conflicting claim 52.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 128-130, 132-137, and 139-147 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 68-87 of copending Application No. 17/734,345 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to treating cancer with the compound A35.  Conflicting claim 83 provides non-Hodgkin’s lymphoma.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					2 December 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600